Title: From George Washington to David Forman, 25 August 1782
From: Washington, George
To: Forman, David


                  
                     sir
                     Head Quarters 25th Augst 1782
                  
                  I have been favored with your Letter of the 18th: and am much obliged by the readiness & zeal you manifest in your Endeavours to obtain the Intelligence I wish to receive from New York.
                  It is really very extraordinary that no British fleet has yet appeared on our Coasts, in pursuit of the french squadron, which is now safely arrived in Boston Harbour.
                  Your Chain of Expresses may extend to Morris Town only, where the Quarter Master will be directed to receive & forward your Dispaches to Head Quarters, without Delay—the particular Route to Morris Town, you will judge better than I can—my only preference would be given in favor of Safety & Expedition.  With much Regard I am sir Your most Obedient & most humble Servt
                  
                     Go: Washington
                  
               